                                                                               FILED
                                                                            IN OLERKS OFFICE
                                                                        U8 OBRWpOURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            ★         3 2020 ★
                                                        X
                                                                        BROOKLYN OFFICE
J & J SPORTS PRODUCTIONS,INC.,

                                     Plaintiff,
                                                            MEMORANDUM DECISION
                                                            AND ORDER
                       - against -
                                                            19-CV-2383(AMD)(ST)
PETER S. SHAW individual and d/b/a
BROOKLYN VIBES BAR & LOUNGE;
CADNACE S. SHAW,individually and d/b/a
BROOKLYN VIBES BAR & LOUNGE; and
BROOKLYN VIBES INCORPORATED,an
unknown business entity, d/b/a BROOKLYN
VIBES BAR & LOUNGE,

                                     Defendants.
                                                        X

ANN M.DONNELLY,United States District Judge:

       On April 24, 2019, the plaintiff brought this action against the defendants pursuant to the

Communications Act of 1934,47 U.S.C. 605, et seq., and the Cable & Television Consumer

Protection and Competition Act of 1992,47 U.S.C. 553,            (ECFNo. 1.) OnAugust2,

2019, the plaintiff moved for defaultjudgment. (ECF No. 11.)

       Magistrate Judge Steven Tiscione issued a report and recommendation on February 12,

2020, in which he recommends that the plaintiffs motion be granted against the defendant

business, Brooklyn Vibes, but denied against the individual defendants. (ECF No. 12 at 12.)

Judge Tiscione also recommends that the plaintiff be awarded damages in the amount of

$4,400—$2,200 in statutory damages and $2,200 in enhanced damages—and that it be awarded

post-judgment interest at the federal statutory rate, but not pre-judgment interest. (Id.) He also

recommends that the plaintiff be permitted to file a motion for costs and attorneys' fees no later
than 30 days after the entry of this order. {Id.) No party has filed objections to Judge Tiscione's

report and recommendation.

        A district court "may accept, reject, or modify,in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those

portions ofthe report and recommendation to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face ofthe record." Jarvis

V. N. Am. Globex FundL.P., 823 F.Supp.2d 161, 163(E.D.N.Y. 2011)(internal quotation marks

omitted).

       I have reviewed Judge Tiscione's well-reasoned report and recommendation and find no

error. Accordingly, I adopt the report and recommendation. The plaintiffs motion for default

judgment is granted against the defendant business but denied against the individual defendants.

The plaintiff is awarded a total of$4,400 in damages as well as post-judgment interest. The case

is stayed for 30 days to permit the plaintiff to file a motion for costs and attomeys' fees.



SO ORDERED.

                                                         s/Ann M. Donnelly
                                                       Ann M. Donnelly
                                                       United States District Judge


Dated: Brooklyn, New York
       March 2, 2020
